         Case 5:20-cv-09092-BLF Document 57 Filed 01/12/21 Page 1 of 4




     MARK C. MAO (236165)                                      JOHN E. SCHMIDTLEIN, SBN 163520
 1   mmao@bsfllp.com                                           WILLIAMS & CONNOLLY LLP
     SEAN P. RODRIGUEZ (262437)                                725 Twelfth Street, N.W.
 2                                                             Washington, DC 20005
     srodriguez@bsfllp.com                                     Telephone: (202) 434-5000
 3   BOIES SCHILLER FLEXNER LLP                                Facsimile: (202) 434-5029
     44 Montgomery St, 41st Floor                              Email: jschmidtlein@wc.com
 4   San Francisco, CA 94104
     Tel.: (415) 293-6820 / Fax: (415) 293-6899                Attorney for Defendants
 5
                                                                                ES DISTRICT
                                                                               T            C
 6   (other counsel listed on signature page)                                TA




                                                                                                    O
                                                                         S




                                                                                                     U
                                                                        ED




                                                                                                      RT
 7   Attorneys for Plaintiffs
                                                                                     VED




                                                                    UNIT
 8                                                                              APPRO




                                                                                                          R NIA
 9
                                                                                                   eman




                                                                    NO
                                                                                         son Fre
10                                                                           eth Lab




                                                                                                          FO
                                                                  J u d ge B
                                        UNITED STATES DISTRICT COURT




                                                                      RT




                                                                                                      LI
11
                                                               ER



                                                                        H




                                                                                                    A
                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                              N                      C
12                                                                                              F
                                                                                  D IS T IC T O
                                                   SAN JOSE DIVISION                    R
13

14
     GENIUS MEDIA GROUP, INC., THE                        )   Case No. 20-cv-09092-BLF
15   NATION COMPANY, L.P., and THE                        )
     PROGRESSIVE, INC., individually and on               )
16   behalf of all others similarly situated,             )   STIPULATION REGARDING
                                                          )   DEFENDANTS’ DEADLINE TO RESPOND
17
                                     Plaintiffs,          )   TO THE COMPLAINT
18                                                        )
                                v.                        )
19                                                        )
     ALPHABET INC., GOOGLE LLC, and                       )   Hon. Beth Labson Freeman
20   YOUTUBE, LLC,                                        )
                                                          )
21
                                     Defendants.
22

23

24

25

26
27

28
          Case 5:20-cv-09092-BLF Document 57 Filed 01/12/21 Page 2 of 4




 1           Pursuant to Civil Local Rule 6-1(a), plaintiffs Genius Media Group, Inc., The Nation

 2   Company, L.P., and The Progressive, Inc. (“Plaintiffs”) and defendants Alphabet Inc., Google LLC,

 3   and YouTube, LLC (“Defendants”) stipulate as follows:

 4           WHEREAS, Plaintiffs served Defendants with the complaint in the above-captioned matter

 5   on December 18, 2020, and Defendants’ deadline to answer or otherwise respond to the complaint is

 6   January 8, 2021;

 7           WHEREAS, Defendants seek an extension of time to answer or otherwise respond to the

 8   complaint in view of the intervening holidays, and the filing and pendency of other related

 9   litigations;

10           WHEREAS, Plaintiffs consent to an extension of the deadline to respond to the Complaint

11   until January 29, 2021, and Defendants accept such extension, reserving their rights to seek an

12   additional extension if necessary;

13           WHEREAS, there have been no other requests for extensions of time;

14           WHEREAS, the extension will not alter the date of any event or deadline already fixed by

15   Court order;

16           NOW THEREFORE, pursuant to Local Rule 6-1(a), the parties through their respective

17   counsel hereby stipulate as follows:

18           Defendants’ deadline to answer or otherwise respond to the complaint is hereby extended to
19   January 29, 2021.

20           IT IS SO STIPULATED.

21

22   DATED: January 4, 2021

23    By: /s/ Mark C. Mao                                  By: /s/ John E. Schmidtlein
      MARK C. MAO (236165)                                 JOHN E. SCHMIDTLEIN, SBN 163520
24    mmao@bsfllp.com                                      WILLIAMS & CONNOLLY LLP
      SEAN P. RODRIGUEZ (262437)                           725 Twelfth Street, N.W.
25                                                         Washington, DC 20005
      srodriguez@bsfllp.com                                Telephone: (202) 434-5000
26    BOIES SCHILLER FLEXNER LLP                           Facsimile: (202) 434-5029
      44 Montgomery St, 41st Floor                         Email: jschmidtlein@wc.com
27    San Francisco, CA 94104

28                                                  -1-
           STIPULATION REGARDING DEFENDANTS’ DEADLINE TO RESPOND TO THE COMPLAINT
                                       20-cv-09092-BLF
        Case 5:20-cv-09092-BLF Document 57 Filed 01/12/21 Page 3 of 4




     Tel.: (415) 293-6820 / Fax: (415) 293-6899         Attorney for Defendants
 1

 2   DAVID BOIES (admitted pro hac vice)
     dboies@bsfllp.com
 3   BOIES SCHILLER FLEXNER LLP
     333 Main Street, Armonk, NY 10504
 4   Tel.: (914) 749-8200 / Fax: (914) 749-8300
 5
     PHILIP C. KOROLOGOS (admitted pro hac
 6   vice)
     pkorologos@bsfllp.com
 7   BOIES SCHILLER FLEXNER LLP
     55 Hudson Yards, 20th Floor
 8   New York, NY 10001
     Tel.: (212) 446-2300 / Fax: (212) 446-2350
 9

10   ABBY L. DENNIS (admitted pro hac vice)
     adennis@bsfllp.com
11   JESSE PANUCCIO (admitted pro hac vice)
     jpanuccio@bsfllp.com
12   BOIES SCHILLER FLEXNER LLP
     1401 New York Ave, NW
13
     Washington, DC 20005
14   Tel.: (202) 895-7580 / Fax: (202) 237-6131

15   SABRIA A. MCELROY (admitted pro hac vice)
     smcelroy@bsfllp.com
16   BOIES SCHILLER FLEXNER LLP
17   401 E. Las Olas Blvd. Suite 1200
     Fort Lauderdale, FL 33301
18   Tel.: (954) 377 4216 / Fax: (954) 356-0022

19   GEORGE A. ZELCS*
     gzelcs@koreintillery.com
20   ROBERT E. LITAN*
     rlitan@koreintillery.com
21   RANDALL P. EWING*
22   rewing@koreintillery.com
     JONATHON D. BYRER*
23   jbyrer@koreintillery.com
     RYAN Z. CORTAZAR*
24   rcortazar@koreintillery.com
     KOREIN TILLERY LLC
25   205 North Michigan Ave., Suite 1950
26   Chicago, Illinois 60601
     Tel.: (312) 641-9760 / Fax: (312) 641-9751
27

28                                                -2-
         STIPULATION REGARDING DEFENDANTS’ DEADLINE TO RESPOND TO THE COMPLAINT
                                     20-cv-09092-BLF
          Case 5:20-cv-09092-BLF Document 57 Filed 01/12/21 Page 4 of 4




     STEPHEN M. TILLERY*
 1   stillery@koreintillery.com
 2   MICHAEL E. KLENOV (277028)
     mklenov@koreintillery.com
 3   CAROL L. O’KEEFE*
     cokeefe@koreintillery.com
 4   JAMIE BOYER*
     jboyer@koreintillery.com
 5
     KOREIN TILLERY LLC
 6   505 North Seventh St., Suite 3600
     St. Louis, Missouri 63101
 7   Tel.: (314) 241-4844 / Fax: (314) 241-3525

 8   * Pro Hac Vice application pending

 9

10

11
                                              ATTESTATION
12
             I, John E. Schmidtlein, am the ECF User whose ID and password are being used to file this
13
     document. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that all counsel have concurred in
14
     this filing.
15

16                                                        /s/ John E. Schmidtlein

17

18
19

20

21

22

23

24

25

26
27

28                                                  -3-
           STIPULATION REGARDING DEFENDANTS’ DEADLINE TO RESPOND TO THE COMPLAINT
                                       20-cv-09092-BLF
